Citation Nr: 1144939	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  05-07 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for narcolepsy, to include as secondary to service-connected hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and B.F. 


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1986 to September 1991. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision in which the RO denied the Veteran's claim. 

In January 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been reviewed and associated with the claims file. 

The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (CAVC) concerning the August 2010 Board decision that denied service connection for narcolepsy.  The CAVC issued an Order granting a Joint Motion for Remand in August 2011 vacating the August 2010 Board decision and remanding the case for further proceedings consistent with the Joint Motion.

The Veteran's appeal was remanded by the Board for further development in July 2007, April 2009, and August 2010. 


FINDING OF FACT

1.  The competent and credible lay evidence establishes that while on active duty the Veteran had episodes of falling asleep during the day and when performing his duties and shows a continuation of these same symptoms after service. 

2.  The medical evidence of record establishes that the Veteran has a current diagnosis of narcolepsy manifested by episodes of falling asleep during the day and when performing daily activities.  

3.  The evidence is in relative equipoise as to whether the Veteran's current diagnosis of narcolepsy may be reasonably related to the symptomatology during and after his period of military service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for narcolepsy are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In light of the Board's favorable decision on the Veteran's service-connection claim, the Board finds that all notification and development action needed to fairly adjudicate this appeal has been accomplished. 

II.  Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a), (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the instant case, the Veteran contends that he developed narcolepsy while serving on active duty and that his narcolepsy has continued since that time.

Service treatment records show no complaints or diagnosis of, or treatment for, any narcolepsy or sleep condition.  However, the Veteran's August 1991 separation examination shows that the Veteran reported frequent trouble sleeping.  The examining doctor made notes in reference to this report but unfortunately his hand-writing is illegible and cannot be understood.  

Various private treatment records show treatment for narcolepsy.  A December 2001 private treatment record shows that the Veteran has a history of excessive somnolence including falling asleep when driving.  A January 2002 private treatment record shows that the Veteran was diagnosed with narcolepsy.  A March 2007 written statement from the Veteran's private doctor indicates that the signs and symptoms of narcolepsy were there.  Reflected in blood pressure, muscle spasms, excessive day time sleep, night sweats, etc.  All these symptoms should have given the doctors an idea of the problem.  The doctor concluded by saying that the reason why it was overlooked is because of the knowledge of the illness.  At that time the doctors when treating the patient were treating each symptom and not the cause.  So it is clear to conclude that yes the patient did show symptoms and they have gotten worse.  

VA treatment records show continued treatment for narcolepsy.  

Over the course of the Veteran's appeal, he has been afforded three VA examinations.  

An August 2008 VA examination report shows that the Veteran reported having excessive sleepiness since 1988.  The Veteran reported falling asleep when driving and while watching television.  He also reported falling asleep during conversation and at work.  The Veteran was diagnosed with narcolepsy with cataplexy.  The examiner opined that narcolepsy was less likely as not (less than 50/50 probability) caused by or as a result of the Veteran's military history.  The examiner stated that his rationale was based on history, examination, and sleep study report.  The examiner stated that the etiology of the Veteran's narcolepsy was undetermined and recommended that the Veteran be referred to a sleep disorder specialist.  

A September 2009 VA examination report shows that the examiner indicated that the probable onset of narcolepsy was in 1988.  The Veteran reported falling asleep while watching television, working as a clerk, driving, and at church.  He said that while he is sitting and relaxed he falls asleep.  He also reported falling asleep while cooking in the kitchen.  He has a history of snoring and now sleeps with a CPAP.  He falls asleep during the day despite having a good night sleep.  The Veteran was diagnosed with narcolepsy with cataplexy.  The examiner opined that the Veteran's narcolepsy was less likely as not (less than 50/50 probability) caused by or as a result of Veteran's military service.  The examiner indicated that this opinion was based on history, review of the claims file, medical records and sleep study/MSLT report.  The examiner noted that he was a general neurologist and not a sleep disorder specialist.  

The Veteran was afforded another VA examination in May 2010.  The examiner diagnosed the Veteran with narcolepsy.  The examiner opined that the Veteran's narcolepsy was neurological, had a genetic basis, and was not caused or related in any way to military service or his service-connected hypertension.  The examiner noted in his examination report that he reviewed the Veteran's claims file and medical records.  

In the instant case there is evidence of a current disability, as the Veteran has been diagnosed with narcolepsy by both VA and private doctors.  The Veteran testified at his January 2007 Board hearing that his narcolepsy began during his military service.  Thus, the Veteran provided lay evidence of in-service occurrence of the narcolepsy.  In this regard, the Board notes that lay persons can attest to factual matters of which they have first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Thus, the instant claim turns on whether the Veteran's narcolepsy is casually related to his military service or his service-connected hypertension.  In support of the Veteran's claim is his lay testimony.  Weighing against the Veteran's claim are the opinions of the VA examiners.  After considering the probative value of the evidence of record, the Board finds that the evidence is in equipoise.  

Given that the August 2008 examiner found that the Veteran's narcolepsy was from an undetermined etiology, this opinion is not of any probative value with respect to determining whether the Veteran's narcolepsy was incurred in-service.  In assessing the probative value of the September 2009 VA medical opinion, the Board finds it is of diminished probative value.  The September 2009 VA examiner found that the Veteran's narcolepsy was not caused by or as a result of the Veteran's military service.  However, the examiner indicated in his report that the onset of the Veteran's narcolepsy was probably in 1988, which would have been when the Veteran was serving on active duty.  It is also of note that the same examiner issued the 2008 and 2009 reports and the examiner himself noted in his 2009 report that he was a general neurologist and not a sleep disorder specialist.  

In addition, the May 2010 VA examination report is also of diminished probative value with respect to the issue of etiology.  The May 2010 VA examiner indicated in his report that the date of onset of the Veteran's narcolepsy was 2001.  However, the examiner did not address the Veteran's contention that his narcolepsy began in service, the Veteran's separation examination report which shows that the Veteran reported trouble sleeping, or the August 2008 and September 2009 VA examination reports which indicated that the Veteran's narcolepsy had its onset in 1988.  

Thus, although the VA medical opinions of record indicate that the Veteran's narcolepsy is less likely than not related to the Veteran's military service, the opinions are all of diminished (or no) probative value.  

In support of the Veteran's claim is the 2007 statement from the Veteran's private doctor which seems to indicate that the Veteran showed signs and symptoms of narcolepsy while serving on active duty and continues to suffer from narcolepsy.  However, the doctor did not indicate in his written statement that he was referring specifically to narcolepsy and as such the statement is of diminished probative value.  

Also in support of the Veteran's claim are the Veteran and B.F.'s lay statements.  At the Veteran's January 2007 Board hearing the Veteran testified that his narcolepsy began while he was serving on active duty.  He indicated that he would fall asleep for periods of 10 to 30 minutes while performing his duties.  The Veteran also testified that his narcolepsy has continued since that time and has resulted in multiple vehicular accidents and other incidents in which the Veteran has fallen asleep.  B.F. testified that she first met the Veteran in 1991 and observed him falling asleep during the day and suffering from the symptoms of narcolepsy.  

In considering the lay evidence as discussed above, the Board finds the lay statements from the Veteran are competent and credible.  This is so because the Veteran's account is not shown to be at variance with the other record evidence, specifically the date of onset of narcolepsy identified in the August 2008 and September 2009 VA examination medical report and the August 1991 separation examination.  See 38 C.F.R. § 3.303(b); Buchanan, 451 F. 3d at 1336.  

Upon review of the evidence of record, the Board concludes that the Veteran's in-service history of symptoms consistent with narcolepsy, which is corroborated at least in part by the Veteran's August 1991 separation examination, the continuity of symptomatology after service, and a combination of these same symptoms resulting in the Veteran's diagnosis, weigh more heavily toward a finding that the initial onset of the Veteran's narcolepsy was incurred in service.  Accordingly, the Board resolves all reasonable doubt in the Veteran's favor, thus allowing him to prevail on his claim of service connection for narcolepsy 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102. The appeal is granted. 


ORDER

Entitlement to service connection for narcolepsy is granted.   




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


